Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/28/2021 has been entered.	
	
		DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-6 and 8 in the reply filed on December 25th, 2021 are acknowledged. Claim 1 has been amended. Claim 7 has been cancelled. Claims 9-20 have been withdrawn from consideration.  Claims 1-6 and 8-20 are pending.
Action on merits of claims 1-6 and 8 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirler (US 2006/0118864, hereinafter as Hirl ‘864) in view of Kim (US 2019/0198666; hereinafter as Kim ‘666) and Lin (US 2018/0006013) as an evidence.
Regarding Claim 1, Hirl ‘864 teaches a power semiconductor device, comprising: 
a semiconductor substrate (Fig. 3, (4); [0004]), comprising an active device region (18; [0038]) and a junction termination region (19; [0038] and [0059]), wherein the junction termination region is bounded by a side edge of the semiconductor substrate, the junction termination region further comprising: 
a substrate layer formed of a first dopant type (N-type); 
a well layer (30; [0039]), disposed on the substrate layer, and formed of a second dopant type; 
a conductive trench assembly (21; [0038]), disposed in the junction termination region, and comprising a plurality of conductive trenches (21), and extending from above the substrate layer and through the well layer; and 
a metal layer (29; [0039]), electrically connecting the conductive trench assembly to the well layer (see Fig. 3), wherein the metal layer comprises: a set of inner metal contacts (29), electrically connecting a set of inner regions (24; [0039] of the well layer to a first set of trenches of the conductive trench assembly; and 

Thus, Hirl ‘864 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the inner metal contacts are arranged in staggered fashion with respect to one another and the outer metal contact is staggered with respect to a nearest of the inner metal contacts”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inner metal contacts and the outer metal contact
that can be arranged in any order, therefore the inner metal contacts arranged in staggered fashion with respect to one another and the outer metal contact is staggered with respect to a nearest of the inner metal contacts involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the inner metal contacts and the outer metal contact in staggered fashion arrangement in order to enhance the device's ESD performance as tested under applicable standardized ESD testing conditions while still satisfying the design rules associated with the particular process technology used in its fabrication (see para. [0030] and [0036]) as suggested by Lin (US 2018/0006013) as an evidence.
Thus, Hirl ‘864 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a breakdown voltage of 200 V”.  
However, Kim ‘666 teaches a breakdown voltage of 200 V (see claim 19).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hirl ‘864 by having the breakdown voltage of 200 

Regarding Claim 2, Hirl ‘864 teaches the set of inner metal contacts and the outer metal contact (29) comprising a plurality of metallic rings, arranged in concentric fashion (see Fig. 2).  

Regarding Claim 3, Hirl ‘864 teaches the substrate layer (4) comprises N-doped layer, and the well layer (30) comprises a p-doped layer (see Fig. 3).  

Regarding Claim 4, Hirl ‘864 teaches the second set of conductive trenches (21) comprises two to four conductive trenches (see Fig. 2).  

Regarding Claim 8, Hirl ‘864 teaches the conductive trench assembly comprising a plurality of polysilicon trenches (or field electrodes 21, see para. [0024] and [0045]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirl ‘864 in view of Kim ‘666 (and Lin’s reference as an evidence) as applied to claim 1 above, and further in view of Tsukanov (US 2004/0124489, hereinafter as Tsuk ‘489).
Regarding Claim 5, Hirl ‘864 teaches a breakdown voltage (see para. [0039).
Thus, Hirl ‘864 and Kim ‘666 are shown to teach all the features of the claim with the exception of explicitly the limitation: “above a breakdown voltage of 200 V”.  
However, Tsuk ‘489 teaches a operate voltage is at 100-1200 Volts or more (see para. [0014]-[0015]) which overlaps the claim range of above a breakdown voltage of 200 V.


	Regarding Claim 6, Tsuk ‘489 teaches one metal oxide semiconductor field effect transistor (MOSFET) (see Fig. 10, (600); [0045]-[0047] and [0068]).  
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Seok (US 2016/0141408 A1)
Shimatou (US 2014/0197476 A1)
Baburske et al. (US 2015/0325687 A1)
Yedinak (US 2012/027388 A1)	
Seok et al. (US 2010/0078674 A1)	

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829